In a proceeding pursuant to CPLR article 78 to review a determination of the respondent-appellant which fixed certain air conditioning charges, the appeal is from a judgment of the Supreme Court, Queens County, dated August 27, 1976, which (1) granted the petition, (2) annulled the determination and (3) determined that the proper air conditioning charge to the petitioner for the one-year period commencing Septem*702ber 1, 1974 was $98. Judgment affirmed, with one bill of $50 costs and disbursements payable jointly by appellants. We find that Special Term’s analysis with respect to the proper air conditioning charge to be paid by the petitioner for the one-year period commencing September 1, 1974 was correct. Martuscello, J. P., Cohalan, Rabin and Mollen, JJ., concur.